DETAILED ACTION
Reasons for Allowance
Claims 1-13, 21, 25, 33-36 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to suggest “a mapping module configured to register frames of reference of the plurality of optical fibers, the one or more imaging devices, and a mapping system of a target device, wherein the mapping system of the target device determines a mapped position of the target device, wherein the mapping module is configured to provide an adjustment of the mapped position of the target device to determine a true position of the target device, wherein the adjustment is based on the position information of the one or more imaging devices, and wherein the true position takes into account deflection and/or bending of the shape sensing enabled device” in combination with the other limitations.
The closest pieces of prior art neither disclose nor suggest the above limitation. Chan (WO 2011/098926 A1) is directed to an ultrasonic catheter which uses fiber optic sensors to determine the orientation of the transducers on the catheter. However, the reference does not teach a target device, and therefore also fails to teach a mapping module configured to obtain a mapped position of the target device. 
Verard (WO 2011/080606 A1) does not fill the gaps. Verard is directed to a brachytherapy system which contains both an ultrasound probe (48) and a target device (62). This system uses Fiber optic shape sensors as a mapping system of the target device [0027]. This system obtains an “appropriate registration” between the imaging system of the ultrasound probe and the tracking system of the catheter via a template (56) [0035]. Verard only discusses tracking the position of the target device using the mapping system ([0040]-[0041]); the system does not suggest providing an adjustment of the mapped position of the target device to obtain a true position of the target device, wherein the adjustment is based on the position information of the one or more imaging devices, and wherein the true position takes into account deflection and/or bending of the shape sensing enable device. Furthermore, Verard registers the position of the target device to the ultrasound probe via a template (56). This is only measuring the relative positions of the target device and imaging device, and even if the result of the registration is considered to contain an adjustment of the target device, the resulting registration adjustment would not 
Chan’509 (WO 2011/098926 A1) teaches distributions of the optical fiber sensors within an elongate instrument, and does not reasonably teach of suggest the claimed mapping module.
When viewed as a whole, the claimed invention using the imaging device position in the registration allows for more accurate registration between the target device and the imaging devices, which allows a more accurate position of the target device (i.e. true position) to be derived (Specification Pg. 3-4, lines 24-4).
Independent claims 13 and 21 are allowable for substantially the same reasons as detailed above. Dependent claims 2-12, 25, and 33-36 contain all the limitations of the allowable independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793